Citation Nr: 1624963	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for costochondritis (also claimed as a condition manifested by chest pain).

2.  Entitlement to service connection for vertigo, to include as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability prior to July 25, 2007, and in excess of 20 percent thereafter.  

4.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

5.  Entitlement to a total disability rating due to service connected disability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991, including service in the Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  Jurisdiction has since been transferred to the RO in San Diego, California.

This case was previously remanded by the Board in October 2010 and September 2011.  

Since the September 2011 remand, in a June 2015 statement, the Veteran expressed his contention that he is unemployable due to lumbar and cervical spine disabilities, which are both service-connected and for which higher initial ratings are currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the Board has added the issue to the title page above, and the issue is remanded for adjudication by the Agency of Original Jurisdiction (AOJ) in the first instance.  

The issue of whether there was clear and unmistakable error in an October 2004 rating decision was raised in a February 2016 written statement from the Veteran but has yet not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2005 decision, the Board denied the Veteran's claim for service connection for costochondritis; he was advised of the decision, and of his appellate rights, but did not appeal the Board's decision.  

2.  Additional evidence received since the April 2005 Board decision is cumulative or redundant of the evidence of record at the time of that decision, or not pertinent to the claim; none of the additional evidence received relates to an unestablished fact necessary to substantiate the claim for service connection for costochondritis or raises a reasonable possibility of substantiating the claim.

3.  At no time during the pendency of the appeal does the Veteran have a current disorder manifested by vertigo, to include as a symptom of undiagnosed illness.

4.  Prior to July 25, 2007, the Veteran's lumbar spine disability was manifested by constant pain with thoracolumbar flexion to 70 degrees at worst. 

5.  For the period from July 25, 2007, the Veteran's lumbar disability was manifested by flexion limited to 40 degrees at worst, degenerative changes, constant pain, spasm severe enough to cause reverse lordosis, without any objective findings of ankylosis or incapacitating episodes of intervertebral disc syndrome (IVDS).  

6.  Prior to November 27, 2007, the Veteran's cervical spine disability was manifested by normal range of motion and constant pain.  

7.  For the period from November 27, 2007, the Veteran's cervical spine disability was manifested by normal range of motion, degenerative changes, constant pain, muscle spasm severe enough to cause straightening of the cervical lordotic curve, without any objective findings of ankylosis or incapacitating episodes of intervertebral disc syndrome (IVDS).  

8.  For the entire period on appeal, the Veteran's cervical and lumbar spine disabilities have also been manifested by mild bilateral upper and lower extremity radiculopathy. 


CONCLUSIONS OF LAW

1.  The Board's April 2005 decision denying service connection for costochondritis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1105 (2015). 

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for costochondritis.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).

3.  The criteria for service connection for vertigo, to include as a symptom of undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

4.  The criteria for a rating in excess of 10 percent prior to July 25, 2007, or 20 percent thereafter, for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5237 (2015).  

5.  The criteria for a rating in excess of 10 percent prior to November 27, 2007, for a cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5237 (2015).  

6.  The criteria for a rating of 20 percent, but no higher, from November 27, 2007, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5237 (2015).  

7.  The criteria for a separate 20 percent rating for radiculopathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2015).

8.  The criteria for a separate 20 percent rating for radiculopathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2015).

9.  The criteria for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

10.  The criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in July 2005 and November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ obtained and associated with the claims file the Veteran's service treatment records (STRs), post-service VA treatment records, and VA examinations were conducted in February 2006, July 2007, February 2009, June 2015 and September 2015, additionally, a VA opinion was rendered with respect to the vertigo claim in November 2015.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

With respect to the VA examination reports, the Board finds that the reports are adequate reports upon which to base a decision.  With respect to the September 2015 VA opinions regarding service connection for a disability manifested by vertigo, the examiner expressed his opinion and rationale for the proffered opinion.  With respect to the VA examinations of the neck and back, the Board finds that the examiners adequately addressed the rating criteria.  

With respect to the claim for costochondritis, an examination was not required as the claim is not being reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).

These matters were previously before the Board in September 2011, at which time they were remanded for further development.  Consistent with the September 2011 remand directives, VA treatment records were obtained, the Veteran was sent the appropriate notice regarding the claim to reopen as well as provided with VA examinations to address the nature and etiology of his vertigo and the current severity of his cervical and lumbar disabilities.  Thus, the Board finds substantial compliance with the September 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, by a decision entered in April 2005, the Board denied the Veteran's claims for service connection for costochondritis.  

The Board notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the Board's decision.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the Board's decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1105 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In this case, new and material evidence regarding the claim for costochondritis has not been received.  In this regard, new evidence has been obtained but such is not material.  Specifically, new evidence includes additional VA treatment records as well as VA examination reports, and statements from the Veteran and his wife.  However, none of the evidence indicates a relationship between any currently diagnosed costochondritis disorder and service, which is the element of service connection that was lacking at the time of the last final denial.  Specifically, the VA treatment records do not indicate such a relationship and the VA examination reports do not address costochondritis.  

The Board has considered the Veteran's statements that his costochondritis is related to his osteoarthritis and/or tuberculosis.  See e.g. July 2005 statement.  The statement regarding a relationship to osteoarthritis is duplicative of arguments he made in connection with his previous claim for service connection.  His statements regarding a relationship to his tuberculosis diagnosis do not raise a reasonable possibility of substantiating the Veteran's claim of service connection for costochondritis.  First, tuberculosis is not service-connected.  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of costochondritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not demonstrated that he has specialized knowledge required to render a competent opinion as to the etiology of his costochondritis. 

In summary, the Board finds that while new evidence has been submitted since the last final decision in April 2005, the new evidence is not material, as it does not raise a reasonable possibility of substantiating the claim.  Even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for service connection and the claim must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Here, the Veteran seeks service connection for vertigo, to include as due to undiagnosed illness.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). VA has issued an interim final rule extending this date to December 31, 2016.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for vertigo.  The first Shedden element-a current diagnosis of vertigo-has not been shown at any point during the pendency of the claim.  In this regard, the Veteran has not submitted any pertinent evidence to support his contention that he has a diagnosis of a vertigo disability.  Although he has, at times, expressed a contention that he experiences the sensation of vertigo, a September 2015 VA physician opined that the Veteran does not have, and never has had, a vertigo disability. 

The Board does not reach the question of the whether vertigo began within one year of service separation, or is due to service, because a current disability manifested by vertigo, is not shown by the evidence of record.  See September 2015 VA examination report.  The September 2015 VA examiner explained that based on review of the medical evidence, patient interview, and physical exam, there is insufficient evidence to support any current diagnosis of vertigo.  

Additionally, in a November 2015 addendum opinion, another VA examiner addressed whether the Veteran had a disability manifested by vertigo that could have resulted from pain associated with his service-connected musculoskeletal disabilities or that could be considered an undiagnosed illness or chronic multisymptom illness, associated with his service in Southwest Asia.  The examiner reviewed the evidence, including examination reports, and determined that the Veteran does not have vertigo.  The examiner also explained that even if the Veteran did have vertigo, according to evidence based medical guidelines that vertigo is in no way related to orthopedic or musculoskeletal injuries.  Further, the examiner found that "the Veteran's occasional nonspecific dizziness does not qualify as a chronic multisymptom illness of unknown etiology." And, that "[n]on specific dizziness is a vague complaint found at all ages in the general population at large."

The Board acknowledges the Veteran's contention that he has a disability manifested by vertigo.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, the Veteran is not competent to diagnose vertigo.  See Jandreau, supra.  Given the November 2015 VA physician's explanation that non-specific dizziness is a vague complaint found at all ages in the general population at large, the Board finds that diagnosing vertigo as a separate disability, is a complex medical question.  As such, the Board finds that simply experiencing dizziness is not an adequate basis for a diagnosis of a disability manifested by vertigo. 

The Board acknowledges that VA treatment records have indicated assessments of vertigo based upon the Veteran's reports of the same.  However, the September 2015 VA examination report clarifies that the Veteran has not ever had a peripheral vestibular disability, i.e. a disability manifested by vertigo.  The Board places a high probative value on the September 2015 VA examination report as well as the November 2015 VA addendum opinion.  The Board finds that this case is not a situation in which a vertigo disability resolved, but rather that the Veteran never had an actual diagnosis of a disability manifested by vertigo.  See McClain, supra.  As the objective, probative evidence of record does not indicate that the Veteran has a disability manifested by vertigo, prior to, or during the pendency of the claim, service connection for vertigo is not warranted.  Notwithstanding the Veteran's report that he has vertigo, without competent evidence of a disability manifested by vertigo, such does not constitute a disability for which service connection can be granted.   

As indicated above, Congress has limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110.  Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.   See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In this case, the claim of service connection for vertigo must be denied because the first criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection, on any basis-has not been met. 

IV.  Increased Ratings - Lumbar and Cervical Spine Disabilities

With respect to the claims for higher ratings, the Veteran contends that he is entitled to ratings in excess of those assigned for his lumbar and cervical spine disabilities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's cervical and lumbar spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In this case, the Veteran's service-connected lumbosacral strain has been evaluated as 10 percent disabling for the period prior to July 25, 2007, and 20 percent thereafter.  His service-connected cervical strain has been rated as 10 percent disabling for the entire period on appeal.  He filed a claim for an increased rating in July 2005 reporting that both disabilities were more severe than the assigned ratings and, that increased evaluations were warranted.

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, for the cervical strain, from November 27, 2007, as well as separate ratings for mild, bilateral upper and lower extremity radiculopathy for the entire period on appeal, as explained below.  However, the Board finds that higher ratings are not warranted at any time for the Veteran's lumbar spine disability.   

With respect to the lumbar spine, the Board finds that prior to July 25, 2007, the Veteran's lumbosacral strain is manifested by functional impairment consisting of subjective complaints of pain but thoracolumbar flexion was not limited to 60 degrees or less, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  The February 2006 VA examination report noted thoracolumbar flexion to 90 degrees, even after repetitive testing.  VA treatment records, similarly, do not indicate flexion limited to 60 degrees or less. 

Notably, in July 2007, a magnetic resonance imaging (MRI) indicated that there were degenerative changes in the Veteran's lumbar and cervical spines.  Additionally, the July 2007 VA examination revealed limitation of thoracolumbar flexion to 40 degrees after repetitive testing, which is supported by the currently-assigned 20 percent rating from July 25, 2007.  Additionally, a November 27, 2007 VA X-ray noted that the Veteran had spasm that resulted in reversed lordosis in both the lumbar and cervical spine.  As such, the Board has resolved doubt and assigned the next-higher 20 percent disability rating for the cervical spine disability.  However, at no time has ankylosis been shown in either the cervical or lumbar spines, or thoracolumbar flexion been limited to 30 degrees, or cervical flexion limited to 15 degrees, or IVDS resulting in incapacitating episodes.  

For these reasons, ratings in excess of those currently assigned are not warranted for the lumbar spine at any time.  And, due to the findings in the November 27, 2007 X-ray, the Board also finds that a 20 percent disability rating, but no higher is warranted for the Veteran's cervical strain, effective the date of the X-ray as that is the first objective evidence of reversed lordosis.

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board acknowledges the Veteran's reports that he has functional impairment including pain, stiffness, and numbness of the lower back.  See VA examination reports dated in February 2006, July 2007, February 2009, June 2015, and September 2015.  The Board acknowledges the Veteran's description of his pain as constant, and that he frequently rated his pain as 8 out of 10 on the pain scale with 10 being the worst pain.  See VA treatment records generally.  The Board also notes that the June 2015 and September 2015 VA examiners noted that neither pain, weakness, fatigability, nor incoordination significantly limited functional ability with repeated use over a period of time.  Further, although the Veteran reported flare-ups occurring weekly during the February 2009 VA examination, he denied flare-ups with respect to both the cervical and lumbar spine disabilities, during the June 2015 and September 2015 VA examinations.  With the exception of the September 2015 VA examination, all of the VA examination reports noted that the Veteran was able to perform repetitive use testing with at least three repetitions with respect to the neck and back.  

The Board acknowledges that in September 2015, the Veteran was not able to perform repetitive use testing of the neck; however, neither was pain observed on range of motion testing.  The examiner indicated that the Veteran's inability to perform repetitive testing was neither consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time.  As there was objective evidence of pain on range of motion testing prior to the September 2015 VA examination, the Board affords the Veteran the benefit of the doubt; however, the Board finds that such pain does not warrant higher ratings for the cervical or lumbar spine ratings.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the pain associated with the Veteran's neck and back motion is contemplated in the currently assigned disability ratings.  In this regard, the Board notes that the Veteran has already been afforded disability ratings that reflect the limitation of motion after repetitive testing.  There is no indication that his motion would be more severely limited during a flare-up.

Further, a higher rating is not warranted for either disability as due to IVDS as the July 2007, February 2009, June 2015, and September 2015 VA examiners noted that there was no indication of IVDS.  Although the Board acknowledges that the February 2006 VA examination report indicated that the examination was for IVDS, that examiner also noted that here had been no incapacitating episodes in the last 12 months.  None of the subsequent VA treatment records and examination reports indicate that there was any physician-ordered bedrest.  The Veteran does not report otherwise. 

Regarding neurological impairment, the Board resolves all doubt and finds that separate ratings are warranted for mild, neurological impairment in the bilateral upper and lower extremities.  In this regard, the February 2006 VA examiner noted radiculopathy at L5 and C7.  The subsequent VA examination reports also noted radiculopathy.  An April 2014 VA treatment record noted the Veteran's complaints of upper extremity radiculopathy for the past 20 to 30 years.  Therefore, the Board resolves doubt and finds that the Veteran's radiculopathy has been present for the entire period on appeal.  The Board has reviewed the evidence dated prior to July 2005, the date of the claim for increased ratings, but finds that the earliest objective evidence of radiculopathy is the February 2006 VA examination report.  Further, given the Veteran's report during the April 2014 VA outpatient treatment visit, the Board finds that the evidence does not demonstrate that the Veteran's radiculopathy began during the one-year "look back" period prior to the date of the claim for increase.  38 C.F.R. § 3.400(o). 

As to the severity of the radiculopathy, the June 2015 VA examiner noted mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the right and left upper extremities.  The June 2015 VA examiner also noted mild constant pain, intermittent pain, and numbness in both lower extremities as well as moderate paresthesias and/or dysesthesias in both lower extremities.  Overall, the June 2015 VA examiner found the Veteran's radiculopathy in the upper and lower extremities to be mild.  

The Board acknowledges that the September 2015 VA examiner indicated that there were no radicular symptoms but the Board resolves doubt in favor of the Veteran as the previous VA examiners found such radiculopathy.  Further, the findings of radiculopathy are consistent with the Veteran's statements regarding numbness and pain in the extremities, while seeking VA treatment.  See e.g. April 2014 VA treatment record. 

Higher ratings for moderate radiculopathy are not warranted for any of the extremities.  In this regard, the June 2015 VA examiner specifically found that the Veteran's impairment was mild and none of the remaining treatment records or VA examinations indicate that the radiculopathy was worse than mild.  Moreover, the Veteran subsequently denied any numbness or weakness in the legs or feet during the September 2015 VA examination.  

No compensation for any other neurological impairment is warranted.  In this regard, the Veteran consistently denied any bowel or bladder impairment during all of the VA examinations.  VA examination reports dated in February 2006, July 2007, and February 2009 all noted the Veteran's denial of erectile dysfunction.  The Board has also considered the June 2015 statement from the Veteran and his wife indicating that his back disability affected their sexual relationship, but the Board does not find that a separate rating for erectile dysfunction is warranted.  In this regard, the June 2015 VA examiner noted that the Veteran had no other neurologic abnormalities or findings (other than lower extremity radiculopathy) related to the thoracolumbar spine.  The September 2015 VA examiner also found that the Veteran did not have any neurologic abnormalities related to the thoracolumbar spine.  VA treatment records also reflect denial of bowel or bladder incontinence.  See e.g., December 2015 VA treatment record. 

In sum, resolving all doubt in favor of the Veteran, the Board finds that a rating of 20 percent, but no higher, is warranted for the cervical spine disability from November 27, 2007, and separate disability ratings are warranted for mild radiculopathy in each of the bilateral upper and lower extremities for the entire period on appeal.  However, a rating in excess of 10 percent for the cervical spine disability prior to November 27, 2007, is not warranted.  Similarly, ratings in excess of 10 percent prior to July 25, 2007 or in excess of 20 percent thereafter, for a lumbar spine disability are not warranted.  The Board has considered whether additional staged ratings are appropriate and has determined that they are not.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

In reaching these conclusions, the Board has carefully reviewed and considered the Veteran's statements, as well as his wife's statements, regarding the severity of his disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran and his wife are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected cervical and lumbar spine disabilities.  For the reasons discussed above, the Board has herein assigned staged ratings for the cervical spine disability; however, the Board finds that the Veteran's symptomatology has been stable throughout the currently-assigned stages for the lumbar spine disability.  Therefore, assigning additional staged ratings for the lumbar spine disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical and lumbar spine disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his disabilities, to include pain and loss of endurance.  Thus, there are no additional symptoms of his cervical or lumbar spine disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Moreover, to the extent that the Veteran reports any interference with employment, such is addressed in the Remand below regarding the claim for TDIU.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd, 9 Vet. App. at 96.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to assigned ratings for the cervical and lumbar spine disabilities.  Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

ORDER

As new and material evidence has not been received to reopen the claim for service connection for costochondritis, the appeal of that issue is denied.

Service connection for vertigo is denied. 

A rating in excess of 10 percent prior to July 25, 2007, or in excess of 20 percent thereafter, for a lumbar spine disability, is not warranted.

A rating in excess of 10 percent prior to November 27, 2007, for a cervical spine disability, is not warranted.

A rating of 20 percent but no higher, from November 27, 2007, for a cervical spine disability, is granted subject to the laws and regulations governing payment of monetary benefits.

A separate 20 percent disability rating, but no higher, is warranted for mild left upper extremity radiculopathy. 

A separate 20 percent disability rating, but no higher, is warranted for mild right upper extremity radiculopathy. 

A separate 10 percent disability rating, but no higher, is warranted for mild left lower extremity radiculopathy. 

A separate 10 percent disability rating, but no higher, is warranted for mild right lower extremity radiculopathy. 


REMAND

In this case, the issue of entitlement to a TDIU due to service-connected disabilities (TDIU) was reasonably raised by the record as the Veteran has reported that he is unemployable due to his lumbar and cervical spine disabilities.  In this regard, he reported to a VA physician in December 2015 that he was terminated due to his low back pain.  Additionally, in June 2015, the Veteran and his wife submitted a joint statement contending that the Veteran's cervical and lumbar disabilities prevented him from obtaining or sustaining substantial employment, in the field of his work experience, with the post office.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is already in receipt of a 100 percent disability rating, effective April 4, 2000 for another service-connected disability that is not presently on appeal.  The Court has recognized that a 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  

The Board acknowledges that if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  

In this case, the Veteran is presently in receipt of SMC, payable at the "s" rate, under 38 U.S.C.A. § 1114.  However, a review of 38 U.S.C.A. § 1114, reveals that higher SMC amounts are available under "o" rate, for which the Veteran may qualify if he is found to be entitled to a TDIU for the lumbar or cervical spine disabilities.  As such, further development is required with respect to the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice and offer him an opportunity to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) regarding the claim for a TDIU due to the service-connected cervical and/or lumbar spine disabilities. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's TDIU claim should be adjudicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


